Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 05/31/2021; and IDS filed on 05/31/2021.
Claim 7 has been amended.
Claims 7-19, 22-24 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 14-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANKHAUSER et al (US 2002/0155073) in view of FIUME et al (Safety Assessment of Decyl Glucoside and Other Alkyl Glucosides as Used in Cosmetics. International Journal of Toxicology 32(Supplement 3) 22S-48S (2013)) as evidence by PLANTACARE 2000UP (downloaded on 08/30/2020) and APG 0810 (https://deborn.en.made-in-china.com/product/FyLmAnCohYcP/China-Alkyl-.
Applicant’s claims are directed to an oil-in-water sunscreen composition comprising of: an aqueous dispersion of: 30-70% of organic insoluble UV-absorber, such as bis-benzotriazolyl-tetramethylbutylphenol; 2-15% of C8-10alkyl poly-glucoside; 25-60% of water; and an inorganic micropigment, such as titanium oxide. Additional disclosures include: mean particle size less than 200.
FANKHAUSER teaches an oil-in-water (see [0227], [0333], [0337]) sunscreen (see [0305], [0337]) composition comprising of: an aqueous dispersion of: organic insoluble UV-absorber/filter (see [0002]), such as bis-benzotriazolyl-tetramethylbutylphenol (see [0292]); a protective surfactant (see [221],[0291]), such as alkyl polyglucoside (see [0225], [0291]), such as decyl glycoside (see [0292]), which reads on C10alkyl poly-glucoside, but could read on other an average of C10alkyl poly-glucoside;  water (see [0291],[0292]); and an inorganic micropigment, such as titanium oxide (see [0168],[0295],[0337]). Additional disclosures include: mean particle size of 190nm (see [0291]), which reads on mean particle size less than 200; propylene glycol (see [0320]).
 	It appears FANKHAUSER should be a 102/103 rejection, because decyl glycoside literally means C10alkyl polyglucoside; however decyl glycoside could be a mixture of alkylpolyglycoside C8-10 and alkylpolyglycoside C10-C16, or only has AlkyPolyGlycoside C8-10, see FIUME below. 
FIUME teaches decyl glycoside is used in cosmetics and functions as surfactants (see abstract). Many fatty alcohols are supplied from natural feed stocks, the designated length MAY BE the AVERAGE (eg, median) length (eg, decyl glucoside MAY actually be nd col). FIUME further disclosed two commercial available examples of decyl glucoside, such as Plantacare 2000 UP, which is a cloudy viscous solution and APG 0810, which is a light yellow solution (see pg. 31S, Table 3) and is the C8-10 alkyl polyglucoside used by Applicant (see Applicant’s specification at pg. 17, under Examples 1), wherein Plantacare 2000UP is a mixture of alkylpolyglycoside C8-10 and alkylpolyglycoside C10-C16, and APG 0810 appears to be only AlkyPolyGlycoside C8-10 (see Applicant’s specification at pg. 6 and 17). Thus, it’s unclear if the decyl glycoside used in FANKHAUSER is Plantacare 2000UP, which is a mixture of alkylpolyglycoside C8-10 and alkylpolyglycoside C10-C16, or APG 0810, which only has AlkyPolyGlycoside C8-10.
PLANTACARE 2000 UP teaches Plantacare 2000 UP is a surfactant used in cosmetic and is a combination of alkylpolyglycoside C8-10 (CAS number 68545-736-1) and alkylpolyglycoside C10-C16 (CAS number 110615-47-9).
APG 0810, which appears to be the commercially available C8-10 alkylpolyglycoside used by Applicant and would have the 2:1-1:2 ratio (see Applicant’s pg. 6 and 17), teaches APG 0810 is a preferred “green” alkyl polyglucoside used as a surfactant and is a light yellow liquid, wherein synonym names include decyl glucoside and capryl glucoside, and only consist of compounds with the CAS number 68515-73-1, which is alkylpolyglycoside C8-10 (see PLANTACARE 2000UP reference).
HLB SYSTEM teaches the prior art had known of the importance of blending emulsifiers (see Chapter 4), which are surfactants, wherein one skilled in the art can approximate what required HLB based on the oil content for an O/W (see Chapter 2), wherein depending on the desired HLB, one of the emulsifier HLB can be 4.7, such as st col and pg. 8, 1st col); an emulsifier that works, does not mean that every emulsifier or blend with the same HLB value will work (see pg. 5, 1st col.); you can blend emulsifiers to make any HLB you want, and blends usually work best (see pg. 5, 1st col.); most stable emulsion systems usually consist of blends of two or more emulsifiers, one portion having lipophilic tendency (low HLB value), the other hydrophilic (high HLB value) (see pg. 9, 1st col.).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using Plantacare 2000 UP or APG 0810, as the decyl glycoside ingredient in FANKHAUSER, wherein APG 0810 would have C8-10 alkyl polyglucoside and be free of any C12-16 alkyl polyglucoside, because it’s the same commercial product used by Applicant. The person of ordinary skill in the art would have been motivated to make those modifications, because both are decyl glycoside and it’s unclear which one FANKHAUSER used, wherein optimizing the amount of either decyl glycosides would form a stable emulsion, and reasonably would have expected success because both are used as surfactants in cosmetic products.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using commercially available APG 0810 from Shanghai Fine Chemical, which would have a ratio of 1:1 of C8:C10. The person of ordinary skill in the art would have been motivated to make those modifications, because 
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in an emulsion composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as a stable oil-in-water emulsion as taught by HLB SYTEM, which would prevent agglomeration and phase separation because it’s a stable emulsion.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s specification teaches only one example of a commercially available, such as Green APG 0810 by Shanghai Fine Chemical (see pg. 6), that was used in Applicant’s only example and had an HPLC conducted to determine the caprylyl (C8) mono-glucoside to capryl (C10) mono-glucoside content of 49.4% and 51.6% (see pg. 17), which is about a ratio of 1:1..

Claim 7-19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANKHAUSER et al (US 2002/0155073) in view of FIUME et al (Safety Assessment of Decyl Glucoside and Other Alkyl Glucosides as Used in Cosmetics. International Journal of Toxicology 32(Supplement 3) 22S-48S (2013)) as evidence by PLANTACARE 2000UP .
As discussed above, the FANKHAUSER, FIUME, PLANTACARE 2000UP, APG 0810 and HLB SYSTEM teaches Applicant’s invention.
FANKHAUSER, FIUME, PLANTACARE 2000UP, APG 0810 and HLB SYSTEM do not teach that the titanium oxide is double coated with particle size as recited in claims 11-13.
MEDROK-EDINGER teaches the prior art had known of using titanium oxide, such as coated titanium oxide with silicone (see [0022], [0025]), such as methicone (see [0023]), and an ionorganic oxide (see [0022], [0025]), such as silica (see [0024]), sold by as PARSOL TX (see [0025] and Applicant’s specification on pg. 8), with particle size of 0.1-1um (see [0019]), in sunscreen compositions (see [0019]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate double coated titanium oxide with size of 01-1um, such as PAXOL TX, as the titanium oxide. The person of ordinary skill in the art would have been motivated to make those modifications, because these double coated titanium oxide are used in sunscreen composition, and reasonably would have expected success because FANKHAUSER teaches using titanium oxide in sunscreen composition.
	
Response to Arguments

Furthermore, the Applicant considers the following to be quite noteworthy of the patentability of the herein claimed invention:  Fankhauser is completely silent with regard to the specific Ca-10 alkyl polyglucoside according to the presently claimed invention, let alone about any problems arising out of the use of C12-1s alkyl poly-glucosides. Fiume discloses 19 different alkyl (poly)glucosides with no guidance provided to those skilled in the art that the use of specific alkyl poly-glucoside according to the presently claimed invention will avoid agglomeration and phase separation with the combined use of inorganic pigments and aqueous dispersions of organic, insoluble UV-absorber and alkyl-polyglucosides. Plantacare 2000UP is a C8-C16 alkylglucoside (i.e. not an alkyl (poly)glucoside according to the present invention) with a reported HLB value of 12.8, and APG 810 is a C8-C10 alkylglucoside with a reported HLB of 13.4. Thus, the HLB values of both ingredients are equivalent with regard to their formulation properties.
	The Examiner finds this argument unpersuasive, because “avoiding agglomeration and phase separation” is another way of saying a stable emulsion, wherein the HLB SYSTEM reference teaches the prior art had known of the importance of blending emulsifiers (see Chapter 4), which are surfactants, wherein one skilled in the art can approximate what required HLB based on the oil content for an O/W (see Chapter 2), wherein depending on the desired HLB, one of the emulsifier HLB can be 4.7, such as SPAN 60, and the other emulsifier HLB can be 14.9, such as Tween 60, wherein the amount of these emulsifiers would change the total HLB of the emulsifier system (see 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618